department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 -------------------- conex-120566-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable george lemieux united_states senator s orange avenue suite orlando fl attention ---------------- dear senator lemieux i am responding to your inquiry dated date submitted on behalf of your constituent -------------------------- during he withdrew funds from retirement accounts and reported total adjusted_gross_income of -------------on his joint federal_income_tax return he and his wife purchased a home on date he asks why they cannot take the first-time_homebuyer credit on their joint federal_income_tax return generally first-time homebuyers are eligible to claim a refundable_credit up to dollar_figure for the purchase of a principal_residence sec_36 of the internal_revenue_code code a first-time_homebuyer is an individual and that individual’s spouse if married who has not had an ownership_interest in a principal_residence during the three years before the date of purchase of the residence for residences purchased after date and before date the credit is reduced for a taxpayer with modified_adjusted_gross_income over dollar_figure or dollar_figure if married filing a joint_return the credit is completely eliminated for a taxpayer with adjusted_gross_income of dollar_figure or more or dollar_figure or more for married taxpayers filing a joint_return if a taxpayer purchases a residence after the taxpayer may elect to take the credit on the income_tax return for the year prior to the year he or she purchases the residence the income limits apply to the taxpayer’s modified_adjusted_gross_income for the year the taxpayer elects to take the credit because ------------------------------modified adjusted_gross_income for exceeds the limits they cannot take the credit on their joint federal_income_tax return whether they can elect to take the credit on an amended joint federal_income_tax return will depend on whether their modified_adjusted_gross_income for exceeds the limits conex-120566-10 the law does not grant the internal_revenue_service administrative authority to expand the scope of the credit i hope this information is helpful if you have any further questions please contact me or -----------------------------at --------------------- sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting
